16980465Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and is inclined such that in the height direction, a position of the first side end portion is lower than a position of the second side end portion” (claim 1, lines 11-13) renders the claim indefinite as it is unclear what previously recited claim element is “inclined such that in the height direction, a position of the first side end portion is lower than a position of the second side end portion”.  For examination purposes it is assumed that “each of the plurality of flat tubes” (claim 1, line 9) are “inclined such that in the height direction a position of the first side end portion is lower than a position of the second side end portion”.
Further claim 1, the recitation “and is inclined such that in the height direction, a position of the first region is lower than a position of the second region” (claim 1, lines 16-17) renders the claim indefinite as it is unclear what previously recited claim element is “inclined such that in the height direction, a position of the first side end portion is lower than a position of the second side end portion”.  For examination purposes it is assumed that “each of the connection spaces” (claim 1, line 14) are “inclined such that in the height direction, a position of the first region is lower than a position of the second region”.
Regarding claim 2, the recitation “and is inclined such that in the height direction, a position of the third region is lower than a position of the fourth region” (claim 2, lines 3-4) renders the claim indefinite as it is unclear what previously recited claim element is “inclined such that in the height direction, a position of the first side end portion is lower than a position of the second side end portion”.  For examination purposes it is assumed that “each of the plurality of flat tubes” (claim 2, line 9) are “inclined such that in the height direction, a position of the third region is lower than a position of the fourth region”.
Claims 3 and 4 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2016/0195335), and further in view of Hornby et al. (US 6,302,197).
Regarding claims 1 and 2, Nishiyama et al. discloses a heat exchanger (1) that operates as an evaporator (Paragraph 63) of a refrigeration cycle apparatus (51), comprising:
A plurality of flat tubes (4) extending in a horizontal direction (i.e. dependent upon orientation) (Annotated Figure 2) and arranged in a height direction (i.e. dependent upon orientation) (Annotated Figure 2) of the heat exchanger, the plurality of flat tubes being configured to allow refrigerant to flow therethrough (Paragraph 27),
A connection portion (defined by at least elements 12_6, 13_5, 12_5, 13_4) in which a plurality of connection spaces (defined by at least 12a_6, 13a_5, 12a_5) are provided as spaces with which ends of the plurality of flat tubes are connected (Figure 2 and Paragraphs 38-39), and
A refrigerant distributor (defined by at least elements 12_4, 13_3, 12_3, 13_2, 12_2, 13_1, 12_1) connected to each of the plurality of connection spaces (Figure 2 and Paragraphs 38-39).
While (claim 1) Nishiyama et al. discloses that each of the plurality of flat tubes has a first side end portion (Annotated Figure 3), a second side end portion (Annotated Figure 3), and a plurality of refrigerant passages arranged between the first side end portion and the second side end portion (Annotated Figure 3), while Nishiyama et al. discloses the plurality of connection spaces are spaced from each other in the height direction (Figures 1 and 2) where a lower side of each of the plurality of connection spaces has a first region located on (i.e. corresponding to) the first side end portion and a second region located on (i.e. corresponding to) the second side end portion (Annotated Figure 3 and Figure 2), and while (claim 2) Nishiyama et al. discloses that an upper side of each of the plurality of connection spaces has a third region located on (i.e. corresponding to) the first side end portion and a fourth region located on (i.e. corresponding to) the second side end portion (Annotated Figure 3 and Figure 2), Nishiyama et al. does not explicitly teach or disclose that each of the plurality of flat tubes are inclined with respect to an airflow such that in the height direction a position of the first side end portion is lower than a position of the second side end portion.
Hornby et al. (Figure 7 embodiment associated with a heat exchanger of Figure 3) teaches a heat exchanger (10), comprising: a plurality of flat tubes (422) extending in a horizontal direction (i.e. dependent upon orientation) (Figure 7, see also Figure 3) and arranged in a height direction (i.e. dependent upon orientation) (Figure 7, see also Figure 3) of the heat exchanger, a plurality of connections (defined by locations in which the flat tubes 422 connect to manifolds 12) (Figure 7, see also Figure 3), and a refrigerant distributor (defined by the manifolds 12) (Figure 7, see also Figure 3), where (claim 1) each of the plurality of flat tubes has a first side end portion (Annotated Figure 7, see also Figure 3: See portion of tubes facing toward flow 20), a second side end portion (Annotated Figure 7, see also Figure 3: See portion of tubes facing away from flow 20), where each of the plurality of flat tubes are inclined such that in the height direction a position of the first side end portion is lower than a position of the second side end portion (Annotated Figure 7, see also Figure 3), where the plurality of connections are spaced from each other in the height direction (Annotated Figure 7, see also Figure 3), where a lower side of each of the plurality of connections has a first region located on the windward side and a second region located on the leeward side where each of the plurality of connections are inclined such that in the height direction a position of the first region is lower than a position of the second region (Annotated Figure 7, see also Figure 3), and where (claim 2) an upper side of each of the plurality of connections has a third region located on the windward side and a fourth region located on the leeward side where the plurality of connections are inclined such that in the height direction a position of the third region is lower than a position of the fourth region (Annotated Figure 7, see also Figure 3).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each of the plurality of flat tubes and corresponding connection spaces as disclosed by Nishiyama et al. as inclined with respect to an airflow as taught by Hornby et al. to improve heat exchange efficiency of a heat exchanger by improving airflow and heat transfer characteristics of the heat exchanger (e.g. increasing heat transfer efficiency by inducing turbulent/oblique airflow through the heat exchanger) (Col. 1, lines 42-57 of Hornby et al.).
Note: The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the instant case, the recitation “that operates as an evaporator of a refrigeration cycle apparatus” constitutes a preamble limitation that does not further limit the structure of the claimed heat exchanger.

    PNG
    media_image1.png
    288
    439
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    418
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    378
    media_image3.png
    Greyscale


Regarding claim 3, Nishiyama et al. discloses a heat exchanger as discussed, where the connection portion is formed to include a plurality of plate-shaped members (Paragraphs 38-39).
Regarding claim 4, Nishiyama et al. discloses a refrigeration cycle apparatus (51) comprising the heat exchanger of claim 1 (see rejection of claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0211802 discloses a heat exchanger with distributor.
US 2006/0048928 discloses heat exchanger refrigerant distributors.
US 2011/0120177 discloses a heat exchanger.
US 2013/0175013 discloses a heat exchanger.
US 5,979547 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763